Exhibit 10.1

 



STOCKHOLDER SUPPORT AGREEMENT

 

STOCKHOLDER SUPPORT AGREEMENT, dated as of March 2, 2020 (this “Agreement”), by
and among VectoIQ Acquisition Corp., a Delaware corporation (“VectoIQ”), and
certain of the stockholders of Nikola Corporation , a Delaware corporation (the
“Company”), whose names appear on the signature pages of this Agreement (each, a
“Stockholder” and, collectively, the “Stockholders”).

 

WHEREAS, VectoIQ, VCTIQ Merger Sub Corp., a Delaware corporation and wholly
owned subsidiary of VectoIQ (“Merger Sub”), and the Company propose to enter
into, simultaneously herewith, a business combination agreement in the form
attached hereto as Exhibit B (the “BCA”; terms used but not defined in this
Agreement shall have the meanings ascribed to them in the BCA), which provides,
among other things, that, upon the terms and subject to the conditions thereof,
Merger Sub will be merged with and into the Company (the “Merger”), with the
Company surviving the Merger as a wholly owned subsidiary of VectoIQ; and

 

WHEREAS, as of the date hereof, each Stockholder owns of record the number of
shares of Company Common Stock and Company Preferred Stock as set forth opposite
such Stockholder’s name on Exhibit A hereto (all such shares of Company Common
Stock and Company Preferred Stock and any shares of Company Common Stock and
Company Preferred Stock of which ownership of record or the power to vote is
hereafter acquired by the Stockholders prior to the termination of this
Agreement being referred to herein as the “Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.  Agreement to Vote. Each Stockholder, by this Agreement, with respect to its
Shares, severally and not jointly, hereby agrees, regardless of whether or not
there shall have been a Company Adverse Recommendation Change, to vote, at any
meeting of the stockholders of the Company, and in any action by written consent
of the stockholders of the Company (which written consent shall be delivered
promptly, and in any event within twenty four (24) hours, after the Company
requests such delivery), all of such Stockholder’s Shares held by such
Stockholder at such time (a) in favor of the approval and adoption of the BCA
and approval of the Merger and all other transactions contemplated by the BCA
(including but limited to approval of the conversion of all preferred stock of
the Company into Company Common Stock subject to and effective immediately prior
to the Closing under the BCA) and (b) against any action, agreement or
transaction or proposal that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the BCA or that would reasonably be expected to result in the failure of
the Merger from being consummated. Each Stockholder acknowledges receipt and
review of a copy of the BCA.

 

2.  Termination of Stockholder Agreement, Related Agreements. Each Stockholder,
by this Agreement, with respect to its Shares, severally and not jointly, hereby
agrees to terminate, subject to and effective immediately prior to the Closing
under the BCA provided that all Terminating Rights (as defined below) between
the Company or any of its subsidiaries and any other holder of Company capital
stock shall also terminate at such time, (a) that certain Fourth Amended and
Restated Stockholder Agreement dated as of September 30, 2019 among the Company
and the stockholders of the Company named therein (the “Stockholder Agreement”)
and (b) if applicable to Stockholder, any rights under any letter agreement
providing for redemption rights, put rights, purchase rights or other similar
rights not generally available to stockholders of the Company (the "Terminating
Rights") between Stockholder and the Company, but excluding, for the avoidance
of doubt, any rights such Stockholder may have that relate to any commercial or
employment agreements or arrangements between such Stockholder and the Company
or any subsidiary, which shall survive in accordance with their terms.

 



 

 

 

3.  Transfer of Shares. Each Stockholder severally and not jointly, agrees that
it shall not, directly or indirectly, (a) sell, assign, transfer (including by
operation of law), lien, pledge, dispose of or otherwise encumber any of the
Shares or otherwise agree to do any of the foregoing, except for a sale,
assignment or transfer pursuant to the BCA (including but not limited to Section
7.18 thereof) or to another stockholder of the Company that is a party to this
Agreement and bound by the terms and obligations hereof, (b) deposit any Shares
into a voting trust or enter into a voting agreement or arrangement or grant any
proxy or power of attorney with respect thereto that is inconsistent with this
Agreement or (c) enter into any contract, option or other arrangement or
undertaking with respect to the direct or indirect acquisition or sale,
assignment, transfer (including by operation of law) or other disposition of any
Shares; provided, that the foregoing shall not prohibit the transfer of the
Shares to an affiliate of Stockholder, but only if such affiliate of such
Stockholder shall execute this Agreement or a joinder agreeing to become a party
to this Agreement.

 

4.  No Solicitation of Transactions. Each of the Stockholders severally and not
jointly, agrees not to directly or indirectly, through any officer, director,
representative, agent or otherwise, (a) solicit, initiate or knowingly encourage
(including by furnishing information) the submission of, or participate in any
discussions or negotiations regarding, any transaction in violation of the BCA
or (b) participate in any discussions or negotiations regarding, or furnish to
any person, any information with the intent to, or otherwise cooperate in any
way with respect to, or knowingly assist, participate in, facilitate or
encourage, any unsolicited proposal that constitutes, or may reasonably be
expected to lead to, a Company Superior Proposal in violation of the BCA. Each
Stockholder shall, and shall direct its representatives and agents to,
immediately cease and cause to be terminated any discussions or negotiations
with any parties that may be ongoing with respect to any Company Acquisition
Proposal or Business Combination Proposal (other than the transactions
contemplated by the BCA) to the extent required by the BCA. Each Stockholder may
respond to any unsolicited proposal regarding an Acquisition Proposal by
indicating that the Company is subject to an exclusivity agreement and such
Stockholder is unable to provide any information related to the Company or
entertain any proposals or offers or engage in any negotiations or discussions
concerning an Acquisition Proposal for as long as the BCA remains in effect.

 

5.  Representations and Warranties. Each Stockholder severally and not jointly,
represents and warrants to VectoIQ as follows:

 

(a)                The execution, delivery and performance by such Stockholder
of this Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Stockholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or entity,
(iii) result in the creation of any encumbrance on any Shares (other than under
this Agreement, the BCA and the agreements contemplated by the BCA) or (iv)
conflict with or result in a breach of or constitute a default under any
provision of such Stockholder’s governing documents.

 

(b)                As of the date of this Agreement, such Stockholder owns
exclusively of record and has good and valid title to the Shares set forth
opposite the Stockholder’s name on Exhibit A free and clear of any security
interest, lien, claim, pledge, proxy, option, right of first refusal, agreement,
voting restriction, limitation on disposition, charge, adverse claim of
ownership or use or other encumbrance of any kind, other than pursuant to (i)
this Agreement, (ii) applicable securities laws, (iii) the Company’s Certificate
of Incorporation and bylaws and (iv) the Stockholder Agreement, and as of the
date of this Agreement, such Stockholder has the sole power (as currently in
effect) to vote and right, power and authority to sell, transfer and deliver
such Shares, and such Stockholder does not own, directly or indirectly, any
other Shares.

 



2

 

 

(c)                Such Stockholder has the power, authority and capacity to
execute, deliver and perform this Agreement and that this Agreement has been
duly authorized, executed and delivered by such Stockholder.

 

6.  Termination. This Agreement and the obligations of the Stockholders under
this Agreement shall automatically terminate upon the earliest of (a) the
Effective Time; (b) the termination of the BCA in accordance with its terms and
(c) the effective date of a written agreement of the parties hereto terminating
this Agreement. Upon termination of this Agreement, neither party shall have any
further obligations or liabilities under this Agreement; provided that nothing
in this Section 6 shall relieve any party of liability for any willful material
breach of this Agreement occurring prior to termination. The representations and
warranties contained in this Agreement and in any certificate or other writing
delivered pursuant hereto shall not survive the Closing or the termination of
this Agreement.

 

7.  Miscellaneous.

 

(a)       Except as otherwise provided herein, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

 

(b)       All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 7(b)):

 

If to VectoIQ, to it at:

 

VectoIQ Acquisition Corp.

1354 Flagler Drive

Mamaroneck, NY 10543

Attention: Steve Girsky

Email:  sgirsky@vectoiq.com

 

with a copy to:

 

Greenberg Traurig, LLP
200 Park Avenue
New York, New York 10166
Attention: Alan I. Annex, Esq.

Email: annexa@gtlaw.com

 

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

 



3

 

 

(c)       If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

(d)       This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise), by any party
without the prior express written consent of the other parties hereto.

 

(e)       This Agreement shall be binding upon and inure solely to the benefit
of each party hereto (and VectoIQ’s permitted assigns), and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. No Stockholder shall be liable for the breach by any other
Stockholder of this Agreement.

 

(f)       The parties hereto agree that irreparable damage would occur in the
event any provision of this Agreement was not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity.

 

(g)       This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware applicable to contracts executed in and to be
performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(h)       This Agreement may be executed and delivered (including by facsimile
or portable document format (pdf) transmission) in counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i)       At the request of VectoIQ, in the case of any Stockholder, or at the
request of the Stockholders, in the case of VectoIQ, and without further
consideration, each party shall execute and deliver or cause to be executed and
delivered such additional documents and instruments and take such further action
as may be reasonably necessary to consummate the transactions contemplated by
this Agreement.

 

(j)       This Agreement shall not be effective or binding upon any Stockholder
until after such time as the BCA is executed and delivered by the Company,
VectoIQ and Merger Sub.

 



4

 

 

(k)       Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each of the parties hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the
transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this Section 7(k).

 

[Signature pages follow]

 

5

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 



  VectoIQ Acquisition Corp.           By: /s/ Stephen Girsky   Name: Stephen
Girsky   Title: President and Chief Executive Officer



 

Signature page to Stockholder Support Agreement

 





 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

  

  M&M RESIDUAL, LLC       By: /s/ Trevor Milton   Print Name: Trevor Milton    
    Title:           Address:

4141 E Broadway Rd.

    Phoenix, AZ 85040         Email: trevor@nikolamotor.com         T&M
Residual, LLC       By: /s/ Trevor Milton   Print Name: Trevor Milton        
Title: Manager         Address:

4141 E Broadway Rd.

    Phoenix, AZ 85040         Email: trevor@nikolamotor.com

 





 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  OTW STL LLC       By: /s/ William Milton     William Milton       Title:
Member   Address: 2415 Via Linda Cir.     St. George, UT 84790       Email:
wlm84765@gmail.com

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  GREEN NIKOLA HOLDINGS LLC         By: /s/ Haeyoung Lee   Name: Haeyoung Lee  
Title: President   Address: 3040 Post Blvd.     Houston, TX 77056   Email:
harris.lee@hanwha-usa.com

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  LEGEND CAPITAL PARTNERS         By: /s/ DeWitt C. Thompson, V   Name: DeWitt
C. Thompson, V   Title: President   Address: 1245 Bridgestone Blvd.    
Lavergne, TN 37086   Email: dewitt5@tmcat.com

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  THOMPSON NIKOLA, LLC         By: /s/ DeWitt C. Thompson, V   Name: DeWitt C.
Thompson, V   Title: President   Address: 1245 Bridgestone Blvd.     Lavergne,
TN 37086   Email: dewitt5@tmcat.com



 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  THOMPSON NIKOLA II, LLC         By: /s/ DeWitt C. Thompson, V   Name: DeWitt
C. Thompson, V   Title: President   Address: 1245 Bridgestone Blvd.    
Lavergne, TN 37086   Email: dewitt5@tmcat.com

 

 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  VA SPRING NM, LLC         By: /s/ Jason Breeding   Name: Jason Breeding  
Title: General Counsel & Corp. Secretary   Address: One Letterman Drive    
Building D, 4th floor     San Francisco, CA 94129   Email:
jbreeding@valueact.com

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  VALUEACT SPRING MASTER FUND, L.P.         By: /s/ Jason Breeding   Name: Jason
Breeding   Title: General Counsel & Corp. Secretary   Address: One Letterman
Drive     Building D, 4th floor     San Francisco, CA 94129   Email:
jbreeding@valueact.com

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  NIMBUS HOLDINGS LLC   a Delaware limited liability company       By: /s/
Johannes-Joerg Rueger   Name: Johannes-Joerg Rueger   Title: President        
By: /s/ Guido Stueber   Name: Guido Stueber   Title: Vice President

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Iveco S.p.A.       By:

/s/ Gerrit Marx

  Name: Gerrit Marx   Title: President Commercial & Special Vehicles CNH
Industrial   Address: Via Puglia 35,     Turin, Italy   Email:

gerrit.marx@cnhind.com

 

 

 